Citation Nr: 0320230	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cluster headaches.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed residuals of a lumbar puncture performed at a VA 
Medical Center (VAMC) on April 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to February 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO, which denied the 
veteran's claims of service connection for cluster headaches 
and compensation under 38 U.S.C.A. § 1151 for radiculopathy 
of the lower extremities.  


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in September 2002, the veteran indicated 
his desire to appear at a hearing at the RO before a Member 
of the Board.  

In October 2002, the RO sent the veteran a letter regarding 
Board hearings conducted at the RO.  In a November 2002 
response, the veteran waived his right to an in-person 
hearing and desired a videoconference hearing at the RO 
before a Member of the Board.  

In July 2003, the RO certified the veteran's appeal to the 
Board, and the case was thereafter transferred to the Board 
for review.  

The veteran has clearly indicated that he desires a 
videoconference hearing before a Board Member (now known as a 
Veterans Law Judge) at the RO.  In order to comply with due 
process, this request must be honored.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO, before 
a Veterans Law Judge, and thereafter 
return the claims file to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




